Citation Nr: 0521533	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right ankle.

2.  Entitlement to service connection for arthritis of the 
left ankle  

3.  Entitlement to service connection for arthritis of the 
left knee.   

4.  Entitlement to service connection for residuals of a 
right knee injury.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

In a December 1948 rating decision the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
a bilateral ankle and left knee disabilities.  The veteran 
was notified of that decision but he failed to appeal.  Thus, 
the decision is final.  38 U.S.C.A. § 709 (1946) (38 U.S.C.A. 
§ 7105(c) (West 2002)); Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008 
(38 C.F.R. § 20.1103 (2003)).

In May 2000, the veteran again claimed entitlement to service 
connection for his bilateral ankle disability, left knee 
disability, and included a claim for a right knee disability.  
In an October 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) found the evidence 
submitted in conjunction with the veteran's claim claims were 
not new and material and denied all of his claims.  The 
veteran perfected an appeal of the October 2000 decision.

This case was previously before the Board in May 2004, at 
which time the veteran's claims for entitlement to a 
bilateral ankle disability and left knee disability were 
reopened, and the entire claim was sent to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development and to schedule a VA examination.  As 
these requested actions were performed, in conjunction with 
the veteran's claims for entitlement to service connection 
his bilateral ankle disabilities and left knee disability, 
the Board finds that the RO substantially complied with the 
remand directives, and that a new remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998).

In June 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

For the reasons stated below, the Board concludes that 
additional development is necessary regarding the veteran's 
claim of service connection for a right knee disability.  
Accordingly, the issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's current bilateral ankle arthritis is 
related to active service. 

3.  The veteran's current left knee disability is related to 
active service.   


CONCLUSION OF LAW

1.  The criteria for service connection for arthritis of the 
right ankle have been met.  38 U.S.C.A. §§ 1110, 5107 (2004); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The criteria for service connection for arthritis of left 
right ankle have been met.  38 U.S.C.A. §§ 1110, 5107 (2004); 
38 C.F.R. §§ 3.102, 3.303 (2004).

3.  The criteria for service connection for arthritis of the 
left knee have been met.  38 U.S.C.A. §§ 1110, 5107 (2004); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

With respect to the claim of entitlement to service 
connection bilateral arthritis of the ankles and the left 
knee, the medical opinions and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  
Thus, the Board finds that it may proceed with a decision 
granting the claims without prejudice to the veteran.  

Analysis

The veteran asserts that his current bilateral ankle 
disability and left knee disability are related to his in-
service military training.  

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

The veteran's October 1944 pre-induction medical examination 
fails to reveal ankle or left knee problems.  His service 
medical records reveal that in November 1944 he was seen for 
ankle pain.  In December 1944, he was diagnosed with chronic 
synovitis in both ankles.  The examiner noted that the 
veteran's ankle disability existed prior to service, however, 
no explanation was provided for that conclusion.  The service 
medical records also contain a complaint of knee pain.  On 
the veteran's July 1946 discharge examination, there were no 
abnormal clinical findings, but the history of the veteran's 
diagnosis of synovitis of his ankles was noted.  

Although there was a notation that the bilateral ankle 
disability existed prior to service, the entrance examination 
noted no complaints or findings of an ankle problem, and no 
explanation for the December 1944 conclusion was provided.  
Thus, the record lacks evidence that the condition clearly 
and unmistakably existed service, and the presumption of 
soundness applies.  38 C.F.R. § 3.304(b).

A VA examination was performed in May 2005.  After reviewing 
the veteran's entire claims folder and completing a physical 
examination, the examiner indicated that he veteran's left 
knee and bilateral ankle arthritis were at least as likely as 
not aggravated by his time in service.  

As there is evidence of in-service disability followed by a 
definitive opinion that the veteran's current disabilities 
were aggravated by active duty, the Board finds that service 
connection for the veteran's bilateral ankle and left knee 
arthritis is warranted.  


ORDER

Entitlement to service connection for arthritis of the right 
ankle is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.  

Entitlement to service connection for arthritis of the left 
ankle is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.  

Entitlement to service connection for arthritis of the left 
knee is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.  


REMAND

The May 2004 remand requested that the RO notify the veteran 
of the VCAA and ensure that all notification and development 
action required by 38 U.S.C.A. §§  5102, 5103, and 5103A 
(West 2002) were fully complied with and satisfied.    

To date, the RO has failed to provide the veteran and his 
representative with adequate notice of the VCAA, or of the 
information and evidence needed to substantiate his claim for 
service connection for a right knee condition.  Although a 
letter was issued in August 2001 pertaining to the need for 
new and material evidence, this letter made no mention of the 
VCAA, nor did it mention what information or evidence is to 
be provided by the veteran, or what information and/or 
evidence the Secretary will attempt to obtain on the 
veteran's behalf.  



The Board finds, therefore, that the RO did not comply with 
the Board's May 2004 REMAND directives.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders. Stegall v. West, 11 
Vet. App. 268 (1990).  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, the Board finds that the case is 
not ready for appellate review.

For the foregoing reasons, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, is 
completed with respect to the claim for 
entitlement to service connection for a 
right knee disability.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.
 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


